Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 17 April 2008, pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed.
The following amendments have been proposed:
Monday, Tuesday, Wednesday:
No changes
Thursday:
The UEN Group has requested that in the debate on cases of breaches of human rights the item on Iran be replaced with a new item on Georgia.
on behalf of the UEN Group. - (PL) Mr President, I propose that we should discuss the situation in Georgia instead of Iran or Chad. The situation in Georgia is urgent, since the Russian Duma has adopted a resolution calling upon the President to consider the question of recognition for Transdniestria, Abkhazia and South Ossetia, and an increase in the numbers of Russian forces in the region. The territorial integrity of Georgia is guaranteed by 36 UN resolutions adopted in 1993. In addition there is President Saakashvili's peace plan for Abkhazia. I believe that this is a priority matter, which is why I am proposing this change.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, I do think we should wait for this Parliament's delegation to visit Georgia in a week's time, when it will look in particular at the Abkhazia question. After all, a number of delegation members are present here. We can put this item on the agenda after the delegation's visit in a week's time, not perhaps as an item for urgent debate but certainly as a matter for serious discussion. First, however, we should wait for the report from the parliamentary delegation.
(Parliament rejected the amendment)
(The order of business was adopted)